                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:20-CV-213-BO


GARRY SANDERS                                  )
                       Plaintiff,              )
                                               )
v.                                             )                      ORDER
                                               )
FELLOWSHIP HEALTH RESOURCES,                   )
MS. HURLEY, DR. MAURER,                        )
  ·              Defendants.                   )




        On May 21, 2020, plaintiff filed a complaint in this Court without either paying the filing

fee or filing a motion to proceed informa pauperis. On May 27, 2020, United States Magistrate

'Judge Robert T. Numbers, II, entered an order notifying plaintiff of the deficiencies and directing

pim to correct the deficiencies within fourteen days or risk dismissal of his complaint. [DE 2]. On
June 16, 2020, plaintiff filed a motion to proceed in forma pauperis, as well as other case opening

documents. [DE 3-5]. He also filed a motion to open. [DE 6].

                                           DISCUSSION

       Although plaintiffs motion to proceed in forma pauper is was filed more than fourteen

days following entry of Magistrate Judge Numbers' order, the Court will consider plaintiffs

request to proceed without prepayment of fees. Plaintiff has sufficiently demonstrated appropriate

evidence of inability to pay the required costs of court, and his motion to proceed in forma pauperis

[DE 3] is GRANTED. A claim proceeding informa pauperis may be dismissed at any time if it is

frivolous. 28 U.S.C. § 1915(e)(2)(B)(i). A complaint is frivolous if "it lacks an arguable basis

either in law or fact." Neitzke v. Williams, 490 U.S. 319, 325 (1989). A plaintiff proceeding in




           Case 5:20-cv-00213-BO Document 7 Filed 07/23/20 Page 1 of 3
 forma pauperis "must meet certain minimum standards of rationality and specificity," and

 delusional or fantastic claims which are clearly baseless are subject to dismissal. Adams v. Rice,

 40 F.3d 72, 74 (4th Cir. 1994). A court may further dismiss all or any part of a complaint which

 fails to state a claim upon which relief can be granted or which seeks money damages from a

 defendant immune from such recovery. 28 U.S.C. § 1915(e)(2)(B).

         Plaintiffs complaint alleges a single claim against defendants for violation of the Eighth

 Amendment's prohibition on cruel and unusual punishment. The claim arises from plaintiffs

 attempts in 2009 to have his driver's license restored. Plaintiff alleges that he took a forty-hour

 class at Fellowship Health, which then failed to submit a 508 form to the Department of Motor

 Vehicles on plaintiffs behalf. Plaintiff alleges that he attended more than the recommended forty

 hours of class, that defendants took his money and did not send in the 508 form, and that this

 failure has prolonged plaintiff being without a driver's license and employment.

         The Eighth Amendment's prohibition on cruel and unusual punishment "was designed to

 protect those convicted of crimes, and consequently the Clause applies only after the State has

 complied with the constitutional guarantees traditionally associated with criminal prosecutions."

 Whitley v. Albers, 475 U.S. 312, 318 (1986) (internal quotations and citations omitted). "A

 sentenced inmate ... may be punished, although that punishment may not be 'cruel and unusual'

 under the Eighth Amendment." Bell v. Wolfish, 441 U.S. 520, 537 n.16 (1979). Thus, the Eighth
                                                                                                    '
 Amendment is implicated only when evaluating punishment inflicted after a conviction. Tibbs v.

· Williams, 263 F. Supp. 2d 39, 41 (D.D.C. 2003).

        Plaintiff has failed to allege any fact which would show that taking a class in an effort to

 restore his driver's license following a D.W.I. conviction is part of his punishment. Moreover, 42

 U .S.C. § 1983 provides a cause of action for the violation of constitutional rights by persons acting



                                                   2

            Case 5:20-cv-00213-BO Document 7 Filed 07/23/20 Page 2 of 3
 under color of state law. A plaintiff must therefore allege that the defendant was acting under the

 color of state law and that the defendant's conduct deprived plaintiff of a right secured by the

 Constitution. See Zombro v. Baltimore City Police Dep 't, 868 F.2d 1364, 1366 (1989). Plaintiff

 brings his claim against Fellowship Health Resources, Ms. Hurley, and Dr. Maurer, whom he has

 not alleged are state actors for purposes of bringing a claim under§ 1983 for an alleged violation

· of his constitutional right. See also Vassallo v. Clover, Div. of Strawbridge & Clothier, 767 F.

 Supp. 651,653 (E.D. Pa. 1990) (Eighth Amendment involves state's custodial powers).

        This is not a case of the Court dismissing a complaint because it believes that "actual proof

 of [the alleged] facts is improbable, and that a recovery is very remote and unlikely." Bell At!.

 Corp. v. Twombly. 550 U.S. 544, 556 (2007) (internal quotation marks omitted). This is also not a

 case of potentially cognizable claims being dismissed for "failure to state them with technical

 precision." Coleman v. Peyton, 340 F.2d 603,604 (4th Cir. 1965). Here, it is readily apparent that

 there are no cognizable claims. Accordingly, the complaint is properly DISMISSED AS

 FRIVOLOUS. The motion to open [DE 6] is DENIED.




 SO ORDERED, this~ day of July, 2020.




                                              T RRENCE W. BOYLE
                                              CHIEF UNITED STATES D STRICT ruDGE




                                                 3

            Case 5:20-cv-00213-BO Document 7 Filed 07/23/20 Page 3 of 3
